REDMANN, Judge
(dissenting).
The mangled arm of plaintiff can only have been struck by the top beam of the falling elevator. Defendant building owner — the designer and manufacturer of the elevator, which had a “vice in its original construction,” C.C. 2322 — “knew” of the defects within R.S. 9:3221, and therefore cannot escape liability by having the employer-lessee assume it. This jack-leg, erector-set elevator was a menace, and fell to “ruin” within C.C. 2322; Adamson v. Westinghouse Elec. Corp., La.App.1970, 236 So.2d 556.
Contributory negligence is not a defense to the strict liability imposed on the owner by C.C. 2322.
(Furthermore, it is doubtful that plaintiff, a 19-year-old, can fairly be held con-tributorily negligent. The reasonably prudent 19-year-old would not have foreseen the danger resulting from his actions.)
We should affirm on liability and decide the quantum question.